DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In particular, Claim 20 recites “perform the method of any of claims 1 to 10” – it references any of claims 1 to 10, instead of precisely one parent claim.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson. US patent application 2015/0178014 [herein “Nelson”], and further in view of Kozina et al. US patent application 2014/0114907 [herein “Kozina”].
Claim 1 recites “A method for managing a data object in an application environment comprising a source application system, a destination application system, and a data flow blockchain, the method comprising: receiving a migration request for migrating the data object from the source application system to the destination application system;”
Nelson teaches a migration engine that obtains (i.e., receives) a list of data objects to be migrated [0023] that is described by a migration job list (i.e., request), where every migration job indicates the source and destination via a transfer space for an object [0013].
Claim 1 further recites “validating the migration request based on a set of migration records in the data flow blockchain comprising a migration history of the data object being migrated between a plurality of application systems in the application environment;”
Nelson’s migration engine validates every migration job (i.e., one migration record) in the list against rules on the source and destination data paths and on the associated transfer space. If a rule is violated, the migration job can be removed from the job list [0024].
Nelson does not disclose the limitation when the migration history consists of more than one migration record, e.g., from source A to destination B and then to destination C; however, Kozina teaches a data lineage system (i.e., data flow blockchain) that traces Kozina: [0004]).
Claim 1 further recites “adding a migration record associated with the migration request into the data flow blockchain in response to the validation of the migration request; and migrating the data object from the source application system to the destination application system.”
Nelson does not disclose this limitation; however, for every migration job with a pair of source and target elements, Kozina creates a data lineage mapping system record (i.e., migration record) in a data lineage mapping system table, representing the mapping (i.e., migration) of the source element to the target element (Kozina: [0004]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated.
Claims 11 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The method of claim 1, wherein the set of migration records comprises a previous migration record associated with a previous migration request executed for the data object; and the previous migration record comprises previous source information associated with a source application system involved in the previous migration request and previous 
Nelson teaches claim 1, but does not disclose this claim; however, Kozina traces data lineage through a pathway of one or more transformations (i.e., migration records) performed on a data element (i.e., object) (Kozina: [0025]). In particular, if there is a previous transformation on the same path, then the target table (i.e., target information system) of the previous transformation must be the same as the source table (i.e., source information system) of the current transformation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated.
Claim 12 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The method of claim 2, wherein the validating the migration request comprises: determining an ownership of the source application system for the data object based on the previous migration record; in response to the source application system having the ownership, determining that the migration request is validated; and in response to the source application system not having the ownership, determining that the migration request is not validated.”
Nelson’s migration job (i.e., request) indicates the data object to be migrated, and the source and destination of the migration, together with other metadata such as the logical group responsible for (i.e., ownership) the job, and its associated permissions [0023]. The job is validated against rules on the source and destination data paths, including the associated permissions listed in the job [0024].
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 3, wherein the determining an ownership of the source application system for the data object comprises: determining ownership information from the previous destination information comprised in the previous migration record; and validating the ownership of the source application system for the data object based on the ownership information.”
Nelson teaches claim 3, but does not disclose this claim; however, Kozina traces data lineage through a pathway of one or more transformations (i.e., migration records) performed on a data element (i.e., object) (Kozina: [0025]). In particular, if there is a previous transformation on the same path, then the target table of the previous transformation must be the same as the source table of the current transformation, and with the same ownership.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated.


Claim 5 recites “The method of claim 2, wherein the adding a migration record associated with the migration request into the data flow blockchain comprises: adding source information associated with the source application system, destination information associated with the destination application system, and a reference to the previous migration record into the migration record.”
Nelson teaches claim 2, where a migration job (i.e., request) indicates the data object to be migrated, and the source and destination of the migration, together with other related metadata [0023].
Nelson does not disclose this claim; however, Kozina’s system generates and stores links (i.e., references) both to upstream (i.e., previous) source data elements and to downstream target data elements to trace data lineage information (Kozina: [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated.
Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 5, wherein the application environment further comprises a metadata blockchain, and the method further comprises: adding a reference to metadata of the data object into the migration record, the metadata being stored in the metadata blockchain.”
Nelson’s migration job (i.e., request) contains (i.e., references) metadata about the data object to be migrated, and the source and destination of the migration, together with other migration-related metadata, such as the logical group responsible for the job, transfer space size, resource limitations, etc. [0023].
Claim 16 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 6, further comprising: generating the metadata of the data object based on the data object in the source application system; acquiring the metadata of the data object from the metadata blockchain based on the reference in the migration record; and migrating the data object from the source application system to the destination application system in response to a determination that the generated metadata matches the acquired metadata.”
Nelson teaches claim 6, but does not disclose this claim; however, Kozina stores primary links (i.e., generated metadata) between data elements and associated objects at creation time in source/target tables (i.e., application systems); and generates secondary links (i.e., acquired metadata) to provide object visibility for source/target elements within data lineage (i.e., migration records), including upstream/downstream links (Kozina: [0029]).  Kozina detects discrepancies, e.g., mismatch between associated objects referenced by primary and secondary links (Kozina: [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that data provenance can be traced and validated to eliminate possible data discrepancies among data objects referenced via different paths of metadata.
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 5, further comprising: receiving a query request for querying the migration history of the data object; searching the set of migration records for a migration record associated with the query request;”
Nelson teaches claim 5, but does not disclose this claim; however, Kozina users send a query about a data element to trace data lineage from/to the element (i.e., migration records), or to obtain visibility information about associated objects (Kozina: [0093]). Queries can be programmed using SQL or a custom SAS program (Kozina: [0036]), on source/target tables and the data lineage mapping system table (Kozina: [0004]).
Claim 8 further recites “acquiring a set of historical migration records associated with the data object based on the reference to the previous migration record comprised in the migration record; and acquiring the migration history based on a corresponding source application system and a corresponding destination application system in a corresponding historical migration record in the set of historical migration records.”
Kozina uses a shadow table as an optimized central index to provide efficient lookup and traversal (i.e., search) of (i.e., acquiring) data lineage tracing information (i.e., migration history) between source and target data elements and tables (i.e., application systems) (Kozina: [0072]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nelson and Kozina. One having ordinary skill in the art would have found motivation to incorporate Kozina in Nelson to capture the migration lineage of data objects across multiple storage systems, such that migration history can be queried and analyzed.
Claim 18 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 1, wherein the migrating the data object from the source application system to the destination application system comprises: acquiring a white list associated with the application environment, the while list comprising a list of application systems that are allowed to be used as a destination of the migration operation; and migrating the data object from the source application system to the destination application system in response to a determination that the destination application system is comprised in the while list.”
Nelson’s migration engine validates every migration job in the list against rules on the source and destination data paths and on the associated transfer space. Example rules include path exclusivity rule, availability of transfer space, rules on different logical groups, etc. [0024]. A rule can be defined to restrict possible destinations to a subset (i.e., white list).
Claim 19 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The method of claim 1, further comprising: preventing the migration of the data object from the source application system to the destination application system in response to non-validation of the migration request.”
Nelson’s migration engine validates every migration job in the list against rules on the source and destination data paths and on the associated transfer space. If a rule is violated, the migration job can be removed (i.e., prevented) from the job list [0024].

Claim 20 recites “A computer program product tangibly stored in a non-transitory computer storage medium and comprising machine executable instructions, wherein when executed by a device, the machine executable instructions cause the device to perform the method of any of claims 1 to 10.”
Nelson combined with Kozina teaches claim 1, whose method is implemented in a computer program product (Nelson: Claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Lakshmanachar et al. US patent application 2009/0282089 teaches a method to automatically manage the process of data migration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163